Citation Nr: 0709610	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  03-34 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for joint pain due to 
undiagnosed illness.

2.  Entitlement to an initial disability rating in excess of 
10 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to July 
1962 and from February 1991 to September 1992, including duty 
in the Southwest Asia theater from March 1991 to August 1992.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from March 2003 and December 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  In July 2006, the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  

In November 2006, the veteran testified at a video conference 
hearing at the RO in St. Louis, Missouri, before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with his claims folders.

During the November 2006 video conference hearing, the 
veteran's testimony regarding a claim for increased 
disability for bilateral hearing loss was taken, pending a 
determination of whether the Board had jurisdiction of the 
issue.  After reviewing the claims file, the Board notes that 
this issue is not for appellate consideration.  As noted in 
the July 2006 remand, the veteran did not timely perfect his 
appeal regarding this issue.  In his VA Form 9, submitted in 
December 2003, the veteran specifically indicated that he was 
only appealing his claim for service connection for joint 
pain at that time.  The veteran's representative did not file 
any contentions regarding this issue until March 2005, more 
than one year since the date the veteran was notified of the 
decision and more than 60 days from the date the statement of 
the case (SOC) was issued.  The Board, therefore, has no 
jurisdiction to decide it.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2006).  

During the pendency of this appeal, the veteran has raised a 
claim of entitlement to service connection for arthritis of 
multiple joints that has not been addressed by the RO.  
Therefore, this matter is referred to the RO for development 
and initial adjudication.

The issue of entitlement to an initial increased disability 
for IBS is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In a December 1997 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
joint pain due to undiagnosed illness on the basis that his 
joint pains were attributed to known diagnoses.  The veteran 
did not initiate an appeal of the adverse determination.

3.  The evidence received since the December 1997 rating 
decision is either cumulative or redundant or does not supply 
evidence the absence of which was a specified basis for the 
last final disallowance, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
joint pain as a result of undiagnosed illness, is a final 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
joint pain due to undiagnosed illness.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim, and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the present case, the claim for service connection for 
joint pain due to undiagnosed illness was denied by the RO in 
a December 1997 rating decision.  The RO provided the veteran 
with notice of what information or evidence was needed in 
order to reopen his claim in a letter dated in January 2003, 
prior to the initial decision on the claim in March 2003.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.  

Moreover, the letter sent met the requirements with respect 
to the content of the notice pertaining to claim to reopen.  
In this regard, the RO denied the claim in December 1997 
because the veteran's complaints of joint pain were 
attributed to known diagnoses.  See December 1997 rating 
decision.  In its January 2003 letter, the RO told the 
veteran that to reopen his claim he must submit new and 
material evidence, provided him with an adequate definition 
of new and material evidence, and referred to the reasons for 
the December 1997 rating decision's denial of his claim when 
it informed him that he should send evidence of the earliest 
manifestations of his illnesses and provided him a more 
detailed guide about submitting evidence for claims for Gulf 
War undiagnosed illnesses.  In this case, the Board finds 
that, taken together, the January 2003 notice letter, 
December 2003 SOC, and October 2006 supplemental statement of 
the case (SSOC) sufficiently explained to the veteran that, 
in order to reopen his previously denied claim, he needed to 
submit evidence demonstrating that he has joint pain as a 
result of undiagnosed illness.  Therefore, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In its letter of January 2003, the RO informed the veteran 
that it would help him get evidence to support his claim.  In 
this regard, VA has a more limited duty to assist a veteran 
regarding an application to reopen a previously denied claim 
than it does regarding an original claim.  38 U.S.C.A. 
§ 5103A(f).  Where the veteran puts VA on notice of the 
existence of a specific, particular piece of evidence that 
might constitute new and material evidence to reopen his 
claim, VA may assist him in obtaining that evidence if he 
provides enough information and evidence to enable VA to 
assist him.  See Graves v. Brown, 8 Vet. App. 522, 525 
(1996).  Concerning this, the RO did fulfill its duty to 
assist him by seeking to obtain medical records about which 
the veteran provided sufficient information.  For these 
reasons, the Board concludes that VA has met its duty to 
notify and assist in this case.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

With regard to notice of the five elements of an appeal, the 
Board observes that the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection and also 
provided with notice of the type of evidence necessary to 
establish disability ratings and notice of the type of 
evidence necessary to establish effective dates for his 
initial disability ratings for such disabilities in a March 
2006 letter.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

The veteran is seeking to reopen his claim of entitlement to 
service connection for joint pain due to undiagnosed illness, 
which was previously denied by the RO in December 1997.  
Since the veteran did not appeal the December 1997 RO 
decision, that decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 (2006). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

Reviewing the evidence submitted by the veteran in his 
attempt to reopen his claim, the Board finds that he has not 
submitted new and material evidence.  The December 1997 
denial was based on the medical evidence attributing the 
veteran's complaints of joint pain to known diagnoses and 
thereby barring presumptive service connection due to 
undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  The veteran has submitted no objective evidence 
attributing his joint pain to any undiagnosed illness.  The 
evidence submitted since the December 1997 rating decision 
continues to attribute the veteran's multiple joint pain to 
arthritis of the spine and other joints, as well as 
degenerative disc disease of the spine.  The RO has as yet 
not adjudicated whether service connection is warranted for 
these diagnosed illnesses.  

For these reasons, the Board determines the evidence 
submitted subsequent to the December 1997 rating decision is 
either cumulative or redundant, does not supply evidence the 
absence of which was a specified basis for the last final 
disallowance, and, in any event, does not raise a reasonable 
possibility of substantiating his claim.  Consequently, the 
evidence received since the last final disallowance of the 
veteran's claim is not new and material, and his petition to 
reopen the claim for service connection for joint pain due to 
undiagnosed illness must be denied.  38 U.S.C.A. § 5108.


ORDER

As no new and material evidence has been received, the claim 
for service connection for joint pain due to undiagnosed 
illness is not reopened.  The appeal is denied.


REMAND

VA is required to provide a medical examination when the 
record of the claim does not contain sufficient medical 
evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

The evidence of record shows that the veteran has undergone 
several VA general medical examinations to determine the 
severity of his service-connected IBS during the pendency of 
his appeal, and most recently in November 2005.  However, 
these examination reports, while noting the veteran's 
subjective complaints, have not offered any objective 
assessment of the severity of his IBS symptoms or addressed 
the frequency of his symptoms or whether he has associated 
abdominal distress.  Moreover, a January 2005 private 
treatment record indicates that the veteran had a several 
week history of very consistent diarrhea with 6 to 7 stools a 
day, and indicates a stool profile would be obtained.  There 
is no evidence that the profile was subsequently obtained.  
At his November 2006 personal hearing, the veteran testified 
that he had stomach cramps, diarrhea and bowel movements 4 to 
7 times a day.  Under these circumstances, the Board finds 
that the veteran should be provided a VA examination.  The 
examiner should review the evidence of record, and offer an 
objective assessment of the current severity of the veteran's 
IBS.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements for 
the veteran to undergo VA examination to 
determine the level of impairment 
resulting from his service-connected IBS.  
All indicated tests and studies should be 
conducted.  The examiner should review the 
medical evidence of record in conjunction 
with the examination findings to determine 
the current nature and severity of the 
veteran's service-connected IBS.  The 
claims folders must be made available to 
the physician for review and he/she is 
requested to offer an opinion as to 
whether the veteran's IBS is currently 
manifested by diarrhea, or alternating 
diarrhea and constipation, with more or 
less constant abdominal distress, or by 
other symptomatology.  The examiner is 
further requested to offer an opinion as 
to the severity of the veteran's current 
symptoms.  If the physician is unable to 
make such assessments or opinions, he/she 
should so state.  The clinical findings 
and reasoning which form the bases for any 
opinions should be set forth in the 
medical report.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


